DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. [US 7,215,232 B2] in view of Kawarai [US 7,859,377 B2.]
Regarding claim 1-2 and 6, Aoki et al. discloses a coil component [figures 1 and 3-4], comprising: 	- a drum core having a first flange [3a], a second flange [3b], and a winding core coupling said first flange to the second flange [figure 1]; 
- a winding wire [4] wound on the winding core having first and second ends;  
- an exterior portion [5] provided around the winding core so as to be in direct contact at least part of the winding wire, wherein the exterior portion formed of resin material with magnetic powder [column 7, lines 21-28];
- a first external electrode provided at the first flange and electrically connected to one end of the winding wire [figures 1 and 3-4]; and 

Aoki et al. discloses the instant claimed invention except for the specific easy magnetization direction orientation of the exterior portion.
Kawarai discloses an inductor [10, figures 1-6B] comprising:
- a coil structure [12] having ends [12a, 12b, 14];
- a magnetic structure [20a, 20b, 30, 32, 40, 32] surrounding the coil structure; and
- external electrodes [16a, 16b] connected to the coil structure.
Kawarai discloses the use of flat-shaped magnetic particles and different arrangement of the magnetic core structure surrounding the coil structure with different orientation of the major axis and minor axis [figures 1B, 4A-4C, 5A-5C and 6A-6B.	]
It would have been obvious at the time the invention was made to use the different material having flat-shaped magnetic particles for the drum core and the cover portion in Aoki et al. to have an easy magnetization direction parallel to an axis of the winding core, as suggested by Kawarai, for the purpose of facilitating the desired magnetic flux/field characteristics.
Regarding claim 3, Aoki et al. discloses the winding core extends in a direction parallel to a principal surface of the coil component.
Regarding claim 4, Aoki et al. discloses the axis of the winding core extends in a short side direction of the principal surface.

Regarding claim 7, Aoki et al. further discloses a first external electrode provided at the first flange and electrically connected to one end portion of the winding wire; and a second external electrode provided at the second flange and electrically connected to another end portion of the winding wire [figure 4.]
Regarding claim 8, Aoki discloses the winding wire is wound only in one tier/layer on the winding core [figure 4.]
Regarding claim 9, A ok et al discloses the flanges thickness, as claimed [see figures 1-5B.]
Claims 1-2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. [US 7,623,014 B2] in view of Kawarai [US 7,859,377 B2.] 
Regarding claim 1, Hsieh et al. discloses a coil component, comprising: 
- a drum core having a first flange [213], a second flange [211], and a winding core [212]coupling said first flange to the second flange [figure 2B ];
- a winding wire [220] wound on the winding core; and
- an exterior portion [230] provided around the winding core so as to be in direct contact with at least part of the winding wire, wherein the exterior portion formed of resin material mixed with magnetic powder material.

Kawarai discloses an inductor [10, figures 1-6B] comprising:
- a coil structure [12] having ends [12a, 12b, 14];
- a magnetic structure [20a, 20b, 30, 32, 40, 32] surrounding the coil structure; and
- external electrodes [16a, 16b] connected to the coil structure.
Kawarai discloses the use of flat-shaped magnetic particles and different arrangement of the magnetic core structure surrounding the coil structure with different orientation of the major axis and minor axis [figures 1B, 4A-4C, 5A-5C and 6A-6B.	]
It would have been obvious at the time the invention was made to use the different material having flat-shaped magnetic particles for the drum core and the cover portion in Hsieh et al. to have an easy magnetization direction parallel to an axis of the winding core, as suggested by Kawarai, for the purpose of facilitating the desired magnetic flux/field characteristics.
Regarding claim 6, Hsieh et al. discloses a first external electrode [240] provided at the first flange and electrically connected to one end portion of the winding wire; and a second external electrode [240] provided at the first flange and electrically connected to another end portion of the winding wire.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996.  The examiner can normally be reached on Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUYEN T NGUYEN/             Primary Examiner, Art Unit 2837